Citation Nr: 1145986	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  08-31 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability and, if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1981 to August 1985, and from May 1987 to October 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin which, in pertinent part, denied service connection for a low back disability.  In an April 2010 supplemental statement of the case (SSOC), the RO clarified that it had reopened the Veteran's previously denied claim and denied it on the merits. 

The claim of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1986 rating decision denied the claim of entitlement to service connection for a low back disability; the Veteran was properly notified of the adverse outcome and his appellate rights in a February 1986 letter and did not file a notice of disagreement. 

2.  Additional evidence received since the February 1986 decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disability. 


CONCLUSIONS OF LAW

1.  The February 1986 rating decision, denying service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, because the Veteran's petition to reopen the claim of service connection for a low back disability has been granted, as discussed below, the Board finds that any error related to the VCAA with regard to this issue is moot.  See id.; see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006)

II. New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a low back disability.  Although the RO has reopened this claim, the Board must determine independently whether reopening is warranted as a jurisdictional matter, irrespective of the decision of the RO.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  For the following reasons, the Board finds that new and material evidence has been submitted to reopen this claim.

The Veteran's December 1985 service connection claim for a low back disability was initially denied in a February 1986 rating decision.  The Veteran was notified of this decision and informed of his appellate rights in a February 1986 letter.  He did not submit a notice of disagreement (NOD) in response to this decision and therefore it became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.200, 20.1103 (2011).  

Under 38 U.S.C.A. § 5108 (West 2002), VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In addition, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for arthritis may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, the Veteran's claim for a low back disability was denied in the February 1986 rating decision because he did not appear for a VA examination scheduled in connection with this claim.  At the time of the February 1986 rating decision, there was no post-service evidence of a current disability of the low back.  The evidence associated with the claims file since the February 1986 rating decision includes a November 2006 private treatment record showing a diagnosis of prominent degenerative facet disease at L5-S1 with a minor spondylolisthesis.  Moreover, an April 2007 letter from the Veteran's private physician states that the Veteran had premature degenerative disease in his lumbosacral spine which could be related to trauma sustained from hard landings as a parachutist during active service.  The Board notes in this regard that the Veteran served as a Parachute Rigger during active service and received the Parachutist Badge. 

The Board finds that the evidence associated with the claims file since the February 1986 rating decision is both new and material, as it would help support findings that the Veteran has a current disability of the low back which may be related to service.  Neither of these elements of service connection had been established at the time of the February 1986 rating decision.  

Accordingly, the Board finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.  The petition to reopen is granted.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has been received to reopen the claim of service connection for a low back disability; the appeal is granted to this extent only.  


REMAND

The Veteran's reopened claim of entitlement to service connection for a low back disability must be remanded for further development before it is ready for appellate review. 

VA's duty to assist under the VCAA includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Here, a VA examination of the low back was performed in July 2007.  In the examination report, the examiner stated that VA x-ray findings showed the presence of bilateral L5 pars defects which were likely a congenital condition, although the examiner noted that L5 pars defects can also be traumatic in origin.  The examiner found no other significant changes of the spine in the x-ray studies.  He acknowledged the fact that a November 2006 private MRI study of the spine revealed L5-S1 minor spondylolisthesis.  However, he stated that "this diagnosis is more readily made on plain film imaging studies" rather than via MRI studies because there is a "lack of bony detail" in the latter.  In this regard, he noted that the July 2007 VA x-ray studies did not show a listhesis.  The examiner concluded that the Veteran's bilateral L5 pars defects are less likely than not associated with December 1989 x-ray findings pertaining to the low back during active service because "L5 pars defects are more commonly congenital."  For the same reason, the examiner found that it was less likely than not that the Veteran's L5 pars defects were related to stress on the back from parachute jumps during active service. 

The Board finds that the examiner's opinion is not adequate for the purpose of making a decision on this claim.  Under 38 C.F.R. § 3.102, when a reasonable doubt arises from the evidence of record, such doubt is resolved in favor of the claimant.  Here, although the examiner stated that the presence of spondylolisthesis is better detected via x-ray imaging than MRI imaging, the November 2006 private MRI nevertheless did show the presence of prominent degenerative facet disease at L5-S1 with a minor spondylolisthesis, according to the MRI report.  There is no indication that the VA examiner had an opportunity to view the actual MRI images, which are not of record, to confirm whether the diagnosis of degenerative facet disease in the November 2006 MRI report was in fact a misinterpretation of the data.  Indeed, the Board notes that although the Veteran's physician found that a private November 2006 x-ray study was negative for arthritis, that same physician nevertheless stated in the April 2007 letter that the Veteran had degenerative facet disease based on the November 2006 MRI scan.  In other words, the Veteran's physician found this diagnosis to be accurate notwithstanding the negative x-ray study.  As such, the VA examiner's opinion does not outweigh the findings in the November 2006 private MRI report, which were also made by a medical doctor.  Therefore, in light of the benefit-of-the-doubt rule, the examiner must either assume that the Veteran has degenerative facet disease at L5-S1 with minor spondylolisthesis, or further diagnostic imaging must be conducted, to include a possible MRI, and any divergent findings reconciled with the November 2006 MRI report.  

The Board also finds that the examiner's characterization of the bilateral L5 pars defects as congenital in nature does not in itself, absent further explanation, constitute an adequate rationale for finding that it is not related to the bilateral L5-S1 spondylolysis "without spondylolisthesis" diagnosed in the December 1989 x-ray study, given the similarity in location of these abnormalities.  Indeed, the similarity in location of the pathology of the spine shown in the December 1989 service treatment record, the November 2006 MRI report, and the July 2007 VA x-ray study strongly seems to suggest that the diagnoses are interrelated.  Specifically, the December 1989 service x-ray study showed a bilateral defect at L5-S1.  The July 2007 VA x-ray study also showed an abnormality at L5-S1 which the examiner observed was bilateral and diagnosed as pars defects.  Likewise, the November 2006 private MRI study revealed an abnormality at L5-S1, diagnosed as prominent degenerative facet disease.  The Board therefore finds that a fuller explanation is in order as to the relationship, if any, between the abnormalities found at L5-S1 in the December 1989 service x-ray study, the November 2006 private MRI study, and July 2007 VA x-ray study.  

Accordingly, on remand, a new VA examination should be performed by a doctor with appropriate expertise to assess the likelihood that the Veteran's degenerative facet disease at L5-S1 with a minor spondylolisthesis, as diagnosed in the private November 2006 MRI report, is related to the spondylolysis at L5-S1 diagnosed in the December 1989 service treatment record.  If the examiner believes that the pathology detected at L5-S1 in December 1989, November 2006, and July 2007 is in fact congenital in nature, the examiner must conduct further diagnostic imaging, to include a possible MRI study, to reconcile the findings in the November 2006 MRI study with any varying findings. 

If the examiner concludes that the Veteran's low back condition is congenital in nature after conducting appropriate diagnostic testing and reconciling the findings with the November 2006 MRI study, the examiner should opine whether it was aggravated by a superimposed disease or injury, to include as a result of any impacts from parachute jumps and in light of the diagnosis of bilateral L5-S1 spondylolysis "without spondylolisthesis" diagnosed in the December 1989 x-ray study.  In this regard, the Board notes that congenital or developmental defects are not considered "diseases or injuries" within the meaning of applicable legislation and, hence, do not constitute disabilities for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Nevertheless, service connection may be granted for disability due to aggravation of a constitutional or developmental defect by a superimposed disease or injury.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  Further, service connection for a disease (as opposed to a defect) of congenital or familial (hereditary) origin may be granted if the disease did not manifest until after service or was aggravated during service beyond its natural progression.  VAOGC 8- 88 (Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990) (noting that diseases of hereditary origin can be incurred or aggravated in service if their symptomatology did not manifest itself until after entry on duty).

The agency of original jurisdiction (AOJ) should also obtain the Veteran's service personnel records, which might provide more information regarding the nature of his duties as a Parachute Rigger.  In this regard, the Veteran has argued that trauma he sustained from repeated parachute jumps during service led to the development of his current low back problems. 

The AOJ should also take this opportunity to ask the Veteran to identify any relevant outstanding VA or private treatment records pertaining to his low back, and should obtain the Veteran's outstanding relevant VA treatment records dating from March 2010. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's service personnel records should be obtained and associated with the claims file.  

2. The Veteran should be sent a letter requesting him to identify any relevant outstanding VA or private treatment records pertaining to his low back problems.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms, the AOJ should make every reasonable effort to obtain and associate with the claims file the private records identified therein.  

All efforts to obtain these records must be documented and associated with the claims file, including any negative responses.  The Veteran must also be informed if these records have not been obtained. 

3. The Veteran's recent outstanding VA treatment records pertaining to his low back dating from March 2010 should also be obtained and associated with the claims file.  Further, the AOJ should make every effort to obtain any other outstanding VA treatment records identified by the Veteran.  

All efforts to obtain these records must be documented and associated with the claims file, including any negative responses.  The Veteran must also be informed if the AOJ is unable to obtain these records.

4. After the above development is completed, the Veteran should be scheduled for a VA examination by a doctor with appropriate expertise to assess the nature and likely etiology of his low back disorder.  The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination.  The examiner must note in the examination report that the evidence in the claims file has been reviewed.  

All tests and studies deemed helpful by the examiner should be conducted, and all findings reported in detail. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran has a current low back disability and whether it is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  

In rendering this opinion, the examiner must address the following:
* If the examiner believes that the pathology detected at L5-S1 in December 1989, November 2006, and July 2007 is congenital in nature, the examiner must conduct further diagnostic imaging, to include a possible MRI study, to reconcile the findings in the November 2006 MRI study with any divergent findings.  Otherwise, in accordance with the benefit-of-the-doubt rule, the examiner must assume that the November 2006 diagnosis of degenerative facet disease at L5-S1 with a minor spondylolisthesis is correct.  See 38 C.F.R. § 3.102.
* If the examiner still concludes that the Veteran's low back condition is congenital in nature (after conducting the appropriate studies and reconciling the findings with the November 2006 MRI report), the examiner must address the following: 
1. Whether the congenital low back disorder is a congenital disease or a congenital defect. 
2. If a congenital defect is present, the examiner should render an opinion as to whether it was at least as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect; 
3. If the examiner concludes that a congenital disease (as opposed to a defect) is present, the examiner should render an opinion as to whether it was aggravated (worsened) by the Veteran's military service beyond the natural progression of the disease.
* If the examiner agrees that the Veteran has degenerative disease of the spine, as shown in the November 2006 private MRI report, the examiner should render an opinion as to whether it is at least as likely as not related to the spondylolysis at L5-S1 diagnosed in the December 1989 service treatment record, or whether such a relationship is unlikely.  The examiner should also opine in the alternative as to whether it was caused or aggravated by the impacts from any parachute jumps in service. 
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

4. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


